UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No.1 (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended February 28, 2011. o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 000-52784 ABAKAN INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0507522 (I.R.S. Employer Identification No.) 2665 S. Bayshore Drive, Suite 450, Miami, Florida 33133 (Address of principal executive offices) (Zip Code) (786) 206-5368 (Registrants telephone number, including area code) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined by Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes þ No o Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. The number of shares outstanding of the issuers common stock, $0.0001 par value (the only class of voting stock), at April 18, 2011, was 58,541,960. 1 TABLE OF CONTENTS PART I  FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets for the period ended February 28, 2011 (Unaudited) and May 31, 2010 4 Unaudited Condensed Statements of Operations for the three and nine months ended February 28, 2011 and 2010, and cumulative amounts from development stage activities (June 27, 2006 (Inception) through February 28, 2011) 5 Unaudited Condensed Statements of Cash Flows for the nine months ended February 28, 2011 and 2010, and cumulative amounts from development stage activities (June 27, 2006 (inception) through February 28, 2011) 6 Condensed Notes to Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II  OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 36 Item 4. (Removed and Reserved) 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 Index to Exhibits 38 2 As used herein, the terms Company, we, our, and us refer to Abakan Inc. (formerly Waste to Energy Group Inc.), a Nevada corporation, unless otherwise indicated. EXPLANATORY NOTE The Companys Form 10-Q filed on April 18, 2011 (the Original Filing) has been amended hereby in its entirety on Form 10-Q/A (this Amendment) to: (i) add specification and detail regarding transactions with the Companys subsidiaries and the description of their businesses; (ii) clarify the Companys disclosure in the Managements Discussion and Analysis section; (iii) remove any promotional material from the filing; (iv) provide clarification in the Forward-Looking Statements; (v) rectify the Controls and Procedures section; and (vi) provide detail in the Legal Proceedings and in the Recent Sales of Unregistered Securities sections. Unless indicated otherwise, the disclosures in this Amendment continue to describe conditions as of the date of the Original Filing, and the disclosures contained herein have not been updated to reflect events, results or developments that have occurred after the Original Filing, or to modify or update those disclosures affected by subsequent events. Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that have occurred or facts that have become known to us after the date of the Original Filing, and such forward-looking statements should be read in their historical context. This Amendment should be read in conjunction with the Companys filings made with the Securities and Exchange Commission (Commission) subsequent to the Original Filing, including any amendments to those filings. PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS In the opinion of management, the accompanying financial statements included in this Form 10-Q/A reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 3 ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED BALANCE SHEETS February 28, May 31, 2011 2010 (unaudited) ASSETS Current Assets Cash and cash equivalents $ 3,662 $ 40,564 Note receivable - related party (Note 9) 4,500 8,500 Prepaid expenses (Note 5) 1,246 25,151 Prepaid expenses - related party - 14,153 Total Current Assets 9,408 88,368 Non-Current Assets Computer equipment, net (Note 4) 2,020 2,526 Website, net (Note 4) 875 3,500 Investment deposit on Powdermet investment (Note 6) 500,000 - Investment deposit on MesoCoat investment (Note 6) 1,260,000 - Investment in Minority Interest - MesoCoat (Note 6) 876,951 1,208,365 2,639,846 1,214,391 Total Assets $ 2,649,255 $ 1,302,759 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accruals $ 204,710 $ 72,899 Accounts payable - related parties 174,540 72,071 Loans Payable (Note 7) 153,697 70,156 Accrued interest - loans payable (Note 7) 22,639 11,380 Loan payable- related party (Note 9) 75,760 - Accrued interest - related party (Note 9) 811 - Accrued Liabilities 391,304 67,261 Total Current Liabilities 1,023,461 293,767 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (Note 8) Preferred Stock, $0.0001 par value, 50,000,000 shares authorized, none issued and outstanding - - Common stock, par value $0.0001, 2,500,000,000 shares authorized, 58,335,000 issued and outstanding - February 28, 2011, 55,115,000 issued and outstanding  May 31, 2010 5,833 5,511 Paid in capital 6,336,001 3,018,313 Subscription receivable (1,750) (1,750) Subscription payable - - Contributed Capital 5,050 5,050 Accumulated deficit during the development stage (4,719,341) (2,018,132) Total Stockholders' Equity 1,625,793 1,008,992 Total Liabilities and Stockholders' Equity $ 2,649,255 $ 1,302,759 See accompanying notes to financial statements. 4 ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED CONDENSED STATEMENTS OF OPERATIONS Cumulative amounts from development stage activities For the three months ended For the nine months ended June 27, 2006 February 28, February 28, (Inception) to 2011 2010 2011 2010 February 28, 2011 REVENUES $ - $ - $ - $ - $ 1,596 EXPENSES General and administrative General and Administrative 47,261 18,372 146,015 25,885 252,419 Professional Fees 51,435 24,773 143,839 62,185 294,393 Professional Fees - Related party 15,000 7,500 45,000 22,500 90,000 Consulting 259,571 22,800 559,974 29,800 801,944 Consulting - Related party 47,100 48,000 265,700 108,000 805,200 Payroll and benefits expense 89,423 - 133,444 - 199,705 Depreciation 1,386 2,456 4,150 7,366 27,586 Impairment of Asset - 180,000 Stock Expense on note Conversion 23,400 - 60,733 - 203,103 Stock options Expense 347,449 135,067 746,177 135,067 1,059,490 Total expenses 882,023 258,968 2,105,030 390,803 3,913,838 Loss from operations (882,023) (258,968) (2,105,030) (390,803) (3,912,242) Interest Expense Interest - Loans 2,480 1,400 14,497 7,462 31,125 Interest - Related Party 811 - 811 2,038 5,442 Liquidated damages 150,000 - 250,000 - 250,000 Total interest expense 153,290 1,400 265,307 9,500 286,566 Interest Income - - 2,125 - 4,129 Loss on debt settlement (1,583) - (1,583) - (1,583) Equity in MesoCoat loss (29,383) - (331,414) - (523,079) Loss before provision for income taxes (1,066,280) (260,368) (2,701,210) (400,303) (4,719,341) Provision for income taxes - NET LOSS $ (1,066,280) $ (260,368) $ (2,701,210) $ (400,303) $ (4,719,341) NET LOSS PER SHARE - BASIC $ (0.02) * $ (0.05) * NET LOSS PER SHARE - DILUTED $ (0.02) * $ (0.04) * WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC 58,209,667 54,098,333 56,546,209 51,528,736 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - DILUTED 66,089,667 58,698,333 64,426,209 56,128,736 * less than $(.01) per share See accompanying notes to financial statements. 5 ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS Cumulative amounts from development stage activities For the nine months ended June 27, 2006 February 28, (Inception) to 2011 2010 February 28, 2011 CASH FLOWS FROM DEVELOPMENT STAGE ACTIVITIES Net (loss) from development stage activities $ (2,701,210) $ (400,303) $ (4,719,341) Adjustments to reconcile net loss to net cash provided (used) by development stage activities: Depreciation 4,150 7,366 27,586 Stock options expense 746,177 135,067 1,059,490 Stock expense from note conversion 60,733 - 203,103 Stock issued for services 213,600 - 403,600 Equity in investee loss 331,414 - 523,079 Changes in operating assets and liabilities: Accounts receivable - (42,686) - Accounts receivable - related party 4,000 - (4,500) Prepaid expenses 38,058 (26,151) (1,246) Accounts payable and accrued liabilities 455,854 6,051 667,223 Accounts payable - related parties 102,469 (66,865) 167,340 Accrued interest - related party - - 2,664 Accrued interest - loans payable 14,343 (380) 32,939 Waste to Energy Group LLC - - 180,000 Total adjustments 1,970,797 12,402 3,261,277 NET CASH USED BY DEVELOPMENT STAGE ACTIVITIES (730,413) (387,901) (1,458,064) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of computer equipment and website (1,018) - (30,480) MesoCoat Inc- minority interest (1,260,000) (1,400,030) (2,660,030) Powdermet Inc- minority interest (500,000) - (500,000) Waste to Energy Group LLC - - (180,000) NET CASH PROVIDED USED BY INVESTING ACTIVITIES (1,761,018) (1,400,030) (3,370,510) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of Common Stock 1,833,000 2,300,000 4,011,142 Loans payable 545,769 (106,069) 691,802 Proceeds from loans payable - related party 75,760 - 75,760 Loans payable - related party - (48,483) 48,483 Contributed capital - - 5,050 NET CASH PROVIDED BY FINANCING ACTIVITIES 2,454,529 2,145,448 4,832,237 NET INCREASE IN CASH AND CASH EQUIVALENTS (36,902) 357,517 3,662 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 40,564 15 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 3,662 $ 357,532 $ 3,662 Supplemental Disclosures: Cash paid for income taxes $ - $ - $ - Cash paid for interest $ 964 $ - $ - Supplemental Non-cash Disclosures: Notes and accounts payable converted to stock Accounts payable - related party $ - $ (64,010) Loans payable (462,228) (487,228) Accrued interest (2,272) (2,272) Notes payable - related party - (99,515) Accrued interest - related party - (9,724) Common stock 467,500 667,500 Subscription payable (3,000) (3,000) Subscription receivable - (1,750) $ - $ - See accompanying notes to financial statements. 6 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 1  BUSINESS Abakan Inc. (the Company) was incorporated in the state of Nevada on June 27, 2006, and is in the development stage as defined under FASB ASC 915-10, "Development Stage Entities." Abakan Inc., a wholly-owned subsidiary of Waste to Energy Group Inc., was incorporated in the state of Nevada on November 6, 2009. Abakan Inc. and Waste to Energy Group Inc. entered into an Agreement and Plan of Merger on November 6, 2009. The board of directors of Abakan Inc. and Waste to Energy Group Inc. deemed it advisable and in the best interest of their respective companies and shareholders that Abakan Inc. be merged with and into Waste to Energy Group Inc. with Waste to Energy Group Inc. remaining as the surviving corporation under the name Abakan Inc. Waste to Energy Group Inc., a wholly-owned subsidiary of Your Digital Memories Inc., was incorporated in the state of Nevada on August 13, 2008. Waste to Energy Group Inc. and Your Digital Memories Inc. entered into an Agreement and Plan of Merger on August 14, 2008. The board of directors of Waste to Energy Group Inc. and Your Digital Memories Inc. deemed it advisable and in the best interest of their respective companies and shareholders that Waste to Energy be merged with and into Your Digital Memories Inc. with Your Digital Memories Inc. remaining as the surviving corporation under the name Waste to Energy Group Inc. The Companys current business plan is to invest in early stage companies. Since such firms are typically pre-commercialization, it is anticipated that for each firm in which the Company decides to invest it will need successive rounds of funding to fund research & development and sales and marketing efforts. The Companys acquisition strategy is to make sure it negotiates future ownership upfront based on a series of value creating steps whereby it will have the right to continue or discontinue investing based on an investee meeting those milestone steps. This approach allows management to forecast potential financing needs of a firm in stages to plan for the Companys present and future fundraising efforts. It also gives the Company the right to hedge its investment if it believes an investee is not performing up to the goals that were anticipated during the negotiating process. By doing this, each investee is expected to reach certain operating milestones prior to receiving the next round of fundraising or the Company exercising its next round of acquisition. NOTE 2  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation In the opinion of management, the accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Companys financial position as of February 28, 2011, and the results of its operations and cash flows for the three and nine months ended February 28, 2011, have been made. Operating results for the nine months ended February 28, 2011 are not necessarily indicative of the results that may be expected for the year ended May 31, 2011. These condensed financial statements should be read in conjunction with the financial statements and notes for the year ended May 31, 2010, thereto contained in the Companys Form 10-K/A. 7 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 2  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES  continued Development Stage Enterprise At February 28, 2011, the Companys business operations had not fully developed and it is highly dependent upon funding and therefore is considered a development stage enterprise. Reclassifications Certain amounts in the period ended February 28, 2010 financial statements have been reclassified to conform to the current period ended February 28, 2011 presentation. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates and assumptions. NOTE 3  GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has net losses for the period of inception to the period ended February 28, 2011, of $4,719,341, and a working capital deficit of $1,014,053. These conditions raise substantial doubt about the Companys ability to continue as a going concern. The Companys continuation as a going concern is dependent on its ability to meet its obligations, to obtain additional financing as may be required an ultimately to attain profitability. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 4 - PROPERTY AND EQUIPMENT Property and equipment consisted of the following: February 28, 2011 February 28, 2010 Cost Accumulated Amortization Net Book Value Net Book Value Computer Equipment $ 9,480 $ 7,460 $ 2,020 $ 3,231 Website $21,000 $20,125 $ 875 $ 5,250 Total $30,480 $27,586 $ 2,894 $ 8,481 Depreciation and amortization expense was $4,150 and $7,366 for the nine months ended February 28, 2011 and 2010, respectively. On May 8, 2010, the Company purchased a computer for $916, and November 15, 2010 the Company purchased a printer for $102; these will be depreciated according to the Companys depreciation policy. 8 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 5  PREPAID EXPENSES Prepaid expenses consist of the following at February 28, 2011: Name Description Amount Dr. Rudenskya Prepayment on consulting services $ 1,050 W. L. Macdonald Law Corp. Prepayment retainer for legal fees 196 Total $ 1,246 NOTE 6 - INVESTMENT IN NON-CONTROLLING INTEREST MesoCoat, Inc. MesoCoat, Inc. (MesoCoat) is an Ohio based nanotechnology materials science business in which the Company holds a thirty four percent (34%) equity interest, pursuant to an Investment Agreement, with the option to acquire up to a seventy five percent (75%) interest. On October 25, 2010, November 3, 2010, and January 27, 2011, we advanced to MesoCoat $600,000, $500,000, and $160,000, respectively, to represent deposits on our next stage of investment in their company. On December 8, 2010, we amended the Investment Agreement with MesoCoat to extend the time frame in which we hold the exclusive option to acquire a fully diluted 51% interest in MesoCoat until the later of January 31, 2011 or five business days subsequent to the completion of MesoCoats May 31, 2010 audit. As of February 28, 2011, we have made the above discussed deposits on the next stage of our investment, and we plan on completing our next stage of investment before the end of our fiscal year, May 31, 2011. We have analyzed our investment in accordance of Investments  Equity Method and Joint Ventures (ASC 323), and concluded that our 34% minority interest investment does give us significant influence over MesoCoat business actions, board of directors, or its management, and therefore we will account for our investment using the Equity Method. An audit of MesoCoat, by a PCAOB registered auditor for the years ended May 31, 2010 and 2009 has been substantially completed. We have analyzed our investment in accordance to ASC323 and have determined that no impairment of our investment is necessary at this time; because we believe our intention to exercise our future options to increase our investment represent level 2 indicators of fair value of our existing investment. The table below reconciles our investment amount and equity method amounts to the amount on the accompanying balance sheet. December 10, 2009, initial investment $ 1,400,030 Equity in loss for year ended May 31, 2010 (191,665) Investment balance, May 31, 2010 $ 1,208,365 Equity in loss for period ended February 28, 2011 (331,414) Investment balance, February 28 2011 $ 876,951 9 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 6 - INVESTMENT IN NON-CONTROLLING INTEREST - continued MesoCoat, Inc. - continued Below is a table with summary financial results of operations and financial position of MesoCoat: MesoCoat Inc. UNAUDITED For the nine months ended February 28, 2011 For the year ended May 31, 2010 Equity Percentage 34% 34% Condensed income statement information: Total revenues $ 1,339,046 $ 607,956 Total cost of revenues 1,435,271 677,008 Gross margin (96,226) (69,052) Total expenses 878,520 520,304 Net loss $ (974,746) $ (589,356) Company's equity in net loss $ (331,414) $ (191,665)* Condensed balance sheet information: Total current assets $ 859,614 $ 977,867 Total non-current assets 933,054 382,080 Total assets $ 1,792,668 $ 1,359,947 Total current liabilities $ 300,667 $ 404,351 Total non-current liabilities 340,529 87,979 Total equity 1,151,472 867,617 Total liabilities and equity $ 1,792,668 $ 1,359,947 *Prorata share of loss for the period of December 10, 2009 through May 31, 2010 Please see below for a discussion on how the planned purchase of ownership in Powdermet, Inc. (Powdermet) affects our investment in MesoCoat. Powdermet, Inc. The Company entered into a stock purchase agreement date June 28, 2010, as amended on September 7, 2010, with Kennametal Inc. (Kennametal) to purchase from Kennametal five hundred and ninety six thousand eight hundred and thirteen (596,813) shares, representing a forty one percent (41%) interest in Powdermet in exchange for one million five hundred thousand dollars ($1,500,000). The terms and conditions of the stock purchase agreement required the Company to pay an initial payment of five hundred thousand dollars ($500,000) to Kennametal on September 7, 2010, and the remainder on or before September 30, 2010. The stock purchase agreement contains additional terms related to monthly liquidated damages in the amount of fifty thousand ($50,000) per month starting October 1, 2010. The transaction must close no later than December 31, 2010. 10 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 6 - INVESTMENT IN NON-CONTROLLING INTEREST - continued Powdermet, Inc. - continued We made the initial payment of $500,000 on September 7, 2010 and did not make the payment on the balance as agreed; accordingly we recorded liquidating damages of $50,000 per month beginning October 1, 2010, for a total of $250,000 as of the period ended February 28, 2011. On January 19, 2011, we amended the Stock Purchase Agreement with Kennametal to complete the purchase of Powdermet shares from Kennametal no later than February 15, 2011 for $1,150,000. We did not make our payment on the balance as agreed. Powdermet is the parent company of MesoCoat. Andy Sherman serves as the chief executive officer of each of Powdermet and MesoCoat in addition to his duties as a member of the Companys board of directors. NOTE 7  NOTES PAYABLE As of February 28, 2011 and 2010, the Companys loans payable balances consist of: February 28, Description 2011 2010 Uncollateralized demand note to an unrelated entity bearing no interest $ - $ 10,000 Uncollateralized demand note to an unrelated entity bearing no interest - 10,000 Uncollateralized demand note to an unrelated entity bearing 1% interest per annum 156 156 Uncollateralized demand note to an unrelated entity bearing 8% interest per annum 70,000 70,000 Uncollateralized demand note to an unrelated entity bearing 8% interest per annum 83,541 - $ 153,697 $ 90,156 The Company also owed $22,639 and $9,949 in accrued interest for the above notes as of February 28, 2011 and 2010, respectively. In the period ended February 28, 2011, the Company paid $964 interest on a previously paid loan payable, and converted $462,228 of loans payable into common stock as part of the private placements discussed in Note 8. As a result of this note conversion the Company incurred a stock expense on note conversions of $60,733. 11 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 8  STOCKHOLDERS' EQUITY Common Shares  Authorized The Company has 2,500,000,000 common shares authorized at a par value of $0.0001 per share and 50,000,000 shares of preferred stock, par value $0.0001 per share. All common stock shares have equal voting rights, are non-assessable and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all the directors of the Company. Common Stock Issuances For the nine months ended February 28, 2011, the Company issued the following shares: Private placements On October 21, 2010, the Company completed a private placement of 1,100,000 shares of common stock for $825,000. This placement was paid for by $425,000 in cash and a conversion of debt owed of $400,000. On the debt conversion the Company also incurred a stock expense on the note conversion of $37,333, and this charge is reflected in its operations statement. On October 22, 2010, the Company completed a private placement of 1,660,000 shares of common stock for cash of $1,245,000. On December 10, 2010, the Company extinguished debt in exchange for 240,000 of its common shares valued at $0.75 per share owed to an individual and an entity in the amounts of $112,500 and $64,500 respectively. This placement included a subscription payable totaling $3,000. On the debt conversion the Company also incurred a stock expense on note conversion of $23,400, and this charge is reflected in its operations statement. On January 27, 2011, the Company closed a private placement for $160,000, or 160,000 units consisting of one share of its restricted common stock and one-half share common stock warrant to purchase shares of its common stock, with a purchase price of $1.50 per share and an expiration date of two years from the closing. In connection with this placement the Company had no offering costs for a net of $160,000. Share based compensation On November 16, 2010, the Company issued 60,000 shares of its common stock for services performed valued at $60,600. Warrants Granted A summary of the common stock warrants outstanding as of the period ended February 28, 2011 is presented below: 12 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 8  STOCKHOLDERS' EQUITY - continued Number of Warrants Balance at June 1, 2010 2,300,000 Granted 80,000 Exercised - Forfeited or Expired - Balance at February 28, 2011 2,380,000 Exercisable at February 28, 2011 2,380,000 NOTE 9  RELATED PARTY TRANSACTIONS As of February 28, 2011 and 2010, the Company had balances totaling $174,540 and $4,345 outstanding in accounts payable - related party, respectively. In addition to related party transactions mentioned elsewhere, the Company is party to below agreements and transactions detailed below: Consulting Agreements a) On June 1, 2010, the Company entered into a consulting agreement with a company controlled by the spouse of its chief executive officer. The terms of the consulting agreement are $2,500 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and rental of office space $1,200, and will be in effect until June 1, 2011. On December 1, 2010, the Company entered into a revised consulting agreement to supersede the above agreement, with the same company as above. The terms of the consulting agreement are $2,500 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and rental of office space $2,213, and will be in effect until December 1, 2011. For the period ended February 28, 2011 and 2010, the Company expensed $22,500 and $37,500, respectively, in connection with this contract and their previous contract and are included in consulting fees  related parties. As of February 28, 2011 and 2010, the Company owed $342 and $0, respectively, which amounts are included in accounts payable - related party. b) On August 20, 2010, the Company entered into a consulting agreement commencing August 1, 2010 with a related individual to perform duties as its chief financial officer. The terms of the consulting agreement are $8,000 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until July 31, 2012. The consultant was also granted 200,000 stock options with an exercise price of $0.65 per share; that vest equally over 3 years (see Note 11). For the period ended February 28, 2011 and 2010, the Company expensed $56,000 and $0, respectively, in connection with this contract and such amounts are included in consulting fees  related parties. As of February 28, 2011 and 2010, the Company owed $37,340 and $3,300, respectively, which amounts are included in accounts payable - related party. 13 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 9  RELATED PARTY TRANSACTIONS - continued Notes receivable a) On March 1, 2010 a loan of $25,000 paying 10% interest per annum payable by February 26, 2011 was provided to a company owned by a related party. Interest is payable quarterly or as mutually agreed on. Accordingly the Company has recorded interest income of $1,063 on this note. Additionally on April 21, 2010 a loan of $25,000 paying 10% interest per annum payable by April 16, 2011 was provided to a second company owned by the same related party. Interest is payable quarterly or as mutually agreed on. Accordingly the Company has recorded interest income of $1,063 on this note. On December 1, 2010 the Company applied the balance of one of the above $25,000 notes receivable to their accounts payable balance due to the related party and wrote off $1,583 in accrued interest income, which is reflected in loss of debt settlement on the accompanying statement of operations. The remaining amounts owed to the Company may be assigned to a related party of the unrelated party, and applied to their accounts payable once a final agreement is made. Accordingly, the Company has reflected these notes as a contra-payable to offset the payable balance due to the same individual. b) On April 29, 2010, the Company entered in to a non-collaterized note receivable with a related company with some common ownership on an interest free basis, payable on demand. During the period ended February 28, 2011, the Company repaid $4,000 cash on this note and has a balance remaining of $4,500. Prior period adjustment a) During the current nine months ended February 28, 2011, the Company reclassified consulting fees  related party to payroll expense on its operations statement in the $35,400, because it hasan employment agreement with the employee and adjusted expenses previously recorded in the year ended May 31, 2010. 14 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 10  EARNINGS-PER-SHARE CALCULATION Basic earnings per common share for the periods ended February 28, 2011 and 2010, are calculated by dividing net income by weighted-average common shares outstanding during the period. Diluted earnings per common share for the periods ended February 28, 2011 and 2010 are calculated by dividing net income by weighted-average common shares outstanding during the period plus dilutive potential common shares, which are determined as follows: For the three months ended February 28, 2011 For the nine months ended February 28, 2011 Net earnings from operations $ (1,066,280) $ (2,701,210) Weighted-average common shares 58,209,667 56,546,209 Effect of dilutive securities: Warrants 2,380,000 2,380,000 Options to purchase common stock 5,500,000 5,500,000 Dilutive potential common shares 66,089,667 64,426,209 Net earnings per share from operations: Basic $ (0.02) $ (0.05) Diluted $ (0.02) $ (0.04) For the three months ended February 28, 2010 For the nine months ended February 28, 2010 Net earnings from operations $ (260,368) $ (400,303) Weighted-average common shares 54,098,333 51,528,736 Effect of dilutive securities: Warrants 2,300,000 2,300,000 Options to purchase common stock 2,300,000 2,300,000 Dilutive potential common shares 58,698,333 56,128,736 Net earnings per share from operations: Basic $ * $ * Diluted $ * $ * * less than $(.01) per share Dilutive potential common shares are calculated in accordance with the treasury stock method, which assumes that proceeds from the exercise of all warrants and options are used to repurchase common stock at market value. The amount of shares remaining after the proceeds are exhausted represents the potentially dilutive effect of the securities. The increasing number of warrants used in the calculation is a result of the increasing market value of the Companys common stock. 15 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 11  STOCK  BASED COMPENSATION 2009 Stock Option Plan The Companys board of directors adopted and approved a 2009 Stock option Plan (Plan) on December 14, 2009, which provides for the granting and issuance of up to 10 million shares of its common stock. As of the year ended May 31, 2010 the Company had granted 3,150,000 options. On August 20, 2010, the Company granted 200,000 stock options to its chief financial officer at an exercise price of $0.65 per share. The options expire ten years from the grant date, and vest in equal one third parts on the anniversary of the option grant date. On October 19, 2010, the Company granted 1,200,000 stock options to several consultants at an exercise price of $0.75 per share. On November 17, 2010, the Company granted 25,000 stock options to a consultant at an exercise price of $1.01 per share. On November 20, 2010, the Company granted 1,000,000 stock options to a consultant at an exercise price of $1.01 per share. On January 25, 2011, the Company granted 25,000 stock options to a consultant at an exercise price of $1.25 per share. All of these options expire ten years from the grant date, and vest in equal one third parts on the anniversary of the option grant date. After these grants there are 4,400,000 stock options available for future grant under the Plan. The board of directors administers the Plan, however, they may delegate this authority to a committee formed to perform the administration function of the Plan. The board of directors or a committee of the board has the authority to construe and interpret provisions of the Plan as well as to determine the terms of an award. The Companys board of directors may amend or modify the Plan at any time. However, no amendment or modification shall adversely affect the rights and obligations with respect to outstanding awards unless the holder consents to that amendment or modification. The Plan permits the Company to grant Non-Statutory stock options to employees, directors and consultants. The options issued under this Plan are intended to be Non-Statutory Stock Options exempt from Code Section 409A. The duration of a stock option granted under the Plan cannot exceed ten years. The exercise price of an incentive stock option cannot be less than 100% of the fair market value of the common stock on the date of grant. The Plan administrator determines the term of stock options granted under the Plan, up to a maximum of ten years, except in the case of certain events, as described below. Unless the terms of an optionee's stock option agreement provide otherwise, if an optionee's relationship with the Company ceases for any reason other than disability or death, the optionee may exercise any vested options for a period of ninety days following the cessation of service. If an optionee's service relationship with the Company ceases due to disability or death the optionee or a beneficiary may exercise any vested options for a period of 12 months in the event of disability or death. Unless the Plan administrator provides otherwise, options generally are not transferable except by will, the laws of descent and distribution, or pursuant to a domestic relations order. An optionee may designate a beneficiary, however, who may exercise the option following the optionee's death. 16 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 11  STOCK BASED COMPENSATION - continued The value of employee and non-employee stock warrants granted during the period ended February 28, 2011 was estimated using the Black-Scholes model with the following assumptions: August 20, 2010 October 19, 2010 November 17, 2010 November 20, 2010 January 25, 2011 Expected volatility (based on historical volatility) 194.09% 194.09% 194.09% 194.09% 183.18% Expected dividends 0.00 0.00 0.00 0.00 0.00 Expected term in years 10 10 10 10 10 Risk-free rate 0.95% 0.95% 0.95% 0.95% 0.95% The expected volatility assumption was based upon historical stock price volatility measured on a daily basis. The risk-free interest rate assumption is based upon U.S. Treasury bond interest rates appropriate for the term of the Companys employee stock options. The dividend yield assumption is based on the Companys history and expectation of dividend payments. A summary of the options granted to employees and non-employees under the plan and changes during the period ended February 28, 2010 is presented below: Number of Options Weighted Average Exercise Price Aggregate Intrinsic Value Balance at June 1, 2010 3,150,000 $ 0.60 $ 2,041,966 Granted 2,450,000 0.85 2,092,266 Exercised - 0.60 - Forfeited or Expired (100,000) 0.39 (39,928) Balance at February 28, 2011 5,500,000 $ 0.74 4,094,304 Exercisable at February 28, 2011 933,240 $ 0.61 573,827 Weighted average fair value of options granted during the year $ 0.85 The following table summarizes information about employee stock options under the 2009 Plan outstanding at February 28, 2011: Options Outstanding Options Exercisable Range of Exercise Price Number Outstanding at February 28, 2011 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Intrinsic Value Number Exercisable at February 28, 2011 Weighted Average Exercise Price Aggregate Intrinsic Value $ 0.60 2,400,000 10.00 Years $ 0.60 $ 1,450,863 933,240 $ 0.61 $ 573,827 $ 0.65 200,000 10.00 Years $ 0.64 $ 129,734 -0- $ 0.00 $ -0- $ 0.75 1,600,000 10.00 Years $ 0.70 $ 1,121,941 -0- $ 0.00 $ -0- $ 1.01 1,025,000 10.00 Years $ 1.00 $ 1,033,610 -0- $ 0.00 $ -0- $ 1.25 25,000 10.00 Years $ 1.22 $ 30,638 -0- $ 0.00 $ -0- $ 1.30 250,000 10.00 Years $ 1.29 $ 324,519 -0- $ 0.00 $ -0- 5,500,000 10.00 Years $ 0.74 $ 4,091,305 933,240 $ 0.61 $ 573,827 17 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the nine months ended February 28, 2011 and 2010 NOTE 11  STOCK BASED COMPENSATION - continued The total value of employee and non-employee stock options granted during the period ended February 28, 2011, was $2,092,266. During period ended February 28, 2011 the Company recorded $746,177 in stock-based compensation expense relating to stock option grants. At February 28, 2011 there was $3,031,815 of total unrecognized compensation cost related to stock options granted under the plan. That cost is expected to be recognized pro rata through January 25, 2014. NOTE 12  RECENT ACCOUNTING PRONOUNCEMENTS We have examined all recent accounting pronouncements and believe that none of them will have an material impact on the financial statements of the Company. NOTE 13 SUBSEQUENT EVENTS In accordance with Accounting Standards Codification (ASC) topic 855-10 Subsequent Events, the Company has evaluated subsequent events through the date which the financial statements were available to be issued. The Company has determined that there were no such events that warrant disclosure or recognition in the financial statements except as follows. · On March 16, 2011 the Company authorized the issuance of a convertible promissory note to Sonoro Invest SA in the sum of $1,500,000 at a rate of 5% interest per annum, convertible at the option of the holder into $1.00 units consisting of one common share and one half warrant to purchase common stock with an exercise price of $1.50 per share for a period of two years from the conversion. · On March 21, 2011, the Company entered into an accord and satisfaction agreement to fulfill the terms of its agreement and settled its debt in full to Kennametal in the amount of $1,200,000 to purchase from Kennametal five hundred and ninety six thousand eight hundred and thirteen (596,813) shares, representing a forty one percent (41%) interest in Powdermet. · On March 25, 2011 the Company entered into an Assignment Agreement for the exclusive right to distribute MesoCoats products intended for application specific to the oil and gas pipeline industry. · On March 25, 2011 the Company authorized the issuance of 150,000 shares of its common stock to a company as consideration for entering into an Assignment Agreement. · On March 25, 2011 the Company authorized the issuance of 56,960 shares of its common stock to a company as a bonus for amending an Employment Agreement with the companys principal. 18 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Managements Discussion and Analysis of Financial Condition and Results of Operations and other parts of this current report contain forward-looking statements that involve risks and uncertainties. Forward-looking statements can also be identified by words such as anticipates, expects, believes, plans, predicts, and similar terms. Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include but are not limited to those discussed in the subsection entitled Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition below. The following discussion should be read in conjunction with our financial statements and notes thereto included in this current report. Our fiscal year end is May 31. Overview The Company intends to become a leader in the multi-billion dollar advanced coatings and metal formulations markets by assembling controlling interests in a small number of next generation technology firms. We expect to achieve this goal by investing in R&D firms and technology start-ups that have the potential to substantially impact the surface engineering and energy management needs of Fortune 1000 companies and government entities. The Company is actively involved in supporting the R&D, market development, and commercialization efforts of those entities in which it has invested. We hold a 34% non-controlling interest in MesoCoat, Inc. (MesoCoat), which is an Ohio-based materials-science company, and a 41% non-controlling interest in Powdermet Inc. (Powdermet), which is an Ohio-based advanced materials solutions company and majority shareholder of MesoCoat. On December 11, 2009, the Company executed an Investment Agreement, dated December 9, 2009, with MesoCoat and Powdermet pursuant to which agreement the Company purchased 79,334 newly issued MesoCoat shares, equal to a fully diluted 34% equity interest in MesoCoat for a $1,400,030 investment in MesoCoat. Powdermet - MesoCoats sole shareholder prior to the transaction with the Company - was owned 52% by Andrew Sherman (the CEO and a director of both MesoCoat and Powdermet who became a director of the Company on August 20, 2010), 41% by Kennametal, Inc. (an unrelated company) and 7% by other unrelated parties. On closing of the Investment Agreement the Company appointed two persons to MesoCoats five-person board of directors and earned a series of options to increase its equity interest in MesoCoat, as follows: The initial option entitled the Company to subscribe for an additional 17% equity interest in MesoCoat in exchange for $2,800,000. Exercise of the Initial Option would increase the Companys holdings to a fully diluted 51% of MesoCoat and entitle the Companys management to appoint a third member  an independent director  to MesoCoats five-person board of directors. Further, the exercise of the Initial Option would cause an agreement among the shareholders, executed concurrently with the Investment Agreement, to become effective. The shareholders agreement governs the actions of MesoCoat shareholders in certain aspects of corporate action and creates an obligation for existing shareholders and any new shareholders to be bound in a like manner. The second option which entitles the Company to subscribe for an additional 24% equity interest in MesoCoat in exchange for $16,000,000 within 12 months of the exercise of the Initial Option or July 12, 2012. Exercise of the second option would increase the Companys holdings to a fully diluted 75% of MesoCoat and entitle the Companys management to appoint a fourth member to MesoCoats five-person board of directors. The third option which entitles minority shareholders of MesoCoat, for a period of 12 months after the exercise of the second option, to cause the Company to pay an aggregate amount of $14,600,000, payable in shares of the Companys common stock or a combination of cash and stock as provided in the Investment Agreement, in exchange for all remaining shares of MesoCoat, on a fully diluted basis, not then held by the Company. 19 Subsequent to the period covered by this current report, on March 21, 2011, the Company fulfilled the terms of a Stock Purchase Agreement with Kennametal Inc., dated June 28, 2010, as amended on September 7, 2010 and replaced on March 25, 2011 through an Accord and Satisfaction Agreement, to purchase 596,813 shares of Powdermet, equal to a 41% interest in Powdermet, for $1,650,000. The terms and conditions of the Investment Agreement with Powdermet to acquire an equity interest in MesoCoat and the terms and conditions of the Stock Purchase Agreement with Kennametal, Inc., to acquire an equity interest in Powdermet (and thereby an indirect interest in MesoCoat) were negotiated on an arms-length basis by unrelated parties without the benefit of a third party appraisal of the current or future value of either investment. Rather our valuation of both investments was based on our analysis of what its products and technologies could do, what solutions it had for specific markets, what market share could be captured, how MesoCoat intended to commercialize its products and how realistic were MesoCoats financial projections. We completed a detailed analysis of these questions and prepared a document that specifically considered the facts and supported our conclusions. Our reliance on options to increase our investment in MesoCoat is consistent with our valuation model going forward which dictates that options will only be exercised at the price agreed if developmental milestones in respect to value as determined by us are achieved within the parameters of our agreement. The exercise of the initial option permitted under the Investment Agreement is our measure of the fair value of our investment in MesoCoat on the date of exercise. Business MesoCoat is an Ohio-based materials-science company intent on becoming a technology leader in metal protection and repair based on its metal coating and metal cladding technologies designed to address specific industry needs related to conventional oil and gas, oil sands, mining, aerospace, defense, infrastructure, and shipbuilding. The company was originally formed as a wholly owned subsidiary of Powdermet, known as Powdermet Coating Technologies, Inc., to focus on the further development and commercialization of Powdermets nanocomposite coatings technologies. The company was renamed as MesoCoat in March of 2008. Thereafter, in July of 2008, the coatings and cladding assets of Powdermet were conveyed to MesoCoat through an asset transfer, an IP license, and a technology transfer and manufacturing support agreement. MesoCoat has exclusively licensed and developed a proprietary metal cladding application process as well as advanced nano-composite coating materials that combinecorrosion and wear resistant alloys, and nano-engineered cermet materials with a proprietary high-speed application system. The result is protective cladding applications that can be offered on a competitive basis with existing market solutions. The coating materials unite high strength, hardness, fracture toughness, and a low coefficient of friction into one product structure. MesoCoats products are currently undergoing extensive testing by the U.S. Air Force, U.S. Navy and Marine Corp, oil field service companies, and original equipment manufacturers (OEMs). MesoCoat products nearing commercialization are CermaCladTM for cladding application and PComP TM for ceramic-metallic composite powder thermal spray application. 20 Powdermet was formed in 1996 and has since developed a product platform of advanced materials solutions derived from nano-engineered particle agglomerate technology and derived hierarchically structured materials. These advanced materials include energy absorbing ultra-lightweight syntactic- and nano-composite metals in addition to the PComP nanocomposite cermets exclusively licensed to MesoCoat. The business has historically financed itself through corporate engineering consulting fees, government contracts and grants (over 90), and recently through partnerships with prime contractors and systems integrators. Powdermet now expects to transition from an engineered nano-powder R&D lab and toll powder manufacturer into a commercial sector company. While MesoCoats product focus is on developing advanced cermets to address corrosion and wear coating needs, Powdermets product differentiation is based on its ability to build advanced nano-structured metal formulations to address energy efficiency, reduction in hazardous materials, and life cycle cost reduction. Powdermets technologies are particularly useful in crash and ballistic energy management markets since they offer weight reduction and the ability to dissipate substantially more impact energy than the aluminum alloys and foamed metals currently available. Powdermet has four materials solution families under development. Plan of Operation For the coming year the Company aims to: · Assist MesoCoat in positioning itself to succeed in commercialization efforts focused on its CermaClad and PComP products by: o Establishing overseas subsidiaries and plants while supporting their management teams. o Gaining market entry by creating awareness and establishing relationships with key investors. · Increase investment in MesoCoat. · Target existing coating companies to qualify and use our powders produced by MesoCoat and Powdermet. · Support MesoCoat in achieving the following objectives: o Becoming American Petroleum Institute (API) compliant for CermaClad corrosion and wear resistant alloys products through a joint development agreement with Petrobras and ongoing development work. o Gaining another joint venture agreement with one or two other major oil corporations by fourth quarter 2011. o Completing construction of its first operating plant in Euclid, Ohio and begin producing work samples for certification and approval by potential clients by first quarter 2012, with work to be split 60%/40% between samples and commercial sales. o Continuing a plan of constructing CermaClad and PComP operating plants in strategic market locations (Houston, Alberta, Brazil and the Far East). o Continuing the formation of strategic partnerships and a pipeline of potential clients for the CermaClad and PComP product lines. 21 Growth Strategy The Company intends to help MesoCoat grow rapidly over the next five years through the use of project and investor financing. The Company has two growth strategies: i) a conservative or organic strategy which requires a further $16,000,000 and ii) a moderate strategy which requires early market acceptance and $45,000,000 to $50,000,000 (dependent on the level of cash flow achieved and the level of project debt financing secured). On realizing sufficient financing, MesoCoat plans to open between six and fifteen operating plants worldwide within five years. Given the wide range of the scenario assumptions, the growth strategy depends largely upon the successful execution of the marketing plans for both CermaClad and PComP. Given our strategy of targeting strategic global regions with multiple potential clients, it is feasible for us to meet our expectations. However, the Company will carefully monitor the risks associated with achieving the goals in each scenario to ensure MesoCoat can meet client expectations while remaining financially solvent. Plant locations for MesoCoat depend upon first securing client purchase orders sufficient to finance the construction of the plants. Another key component of plant location lies within strategic global positioning. We prefer to finance and build plants in locations with multiple organizations that can become potential clients for our products, hence the focus on locations in Houston, Alberta, Brazil and the Far East. However, we are aware of the inherent political and currency risks that may exist due to working in offshore markets and intend to appropriately address such risks as we move forward with our construction plans. Operational Logistics CermaClad, PComP SComP, MComP and ENComP are platform technologies with extensive product potential in multiple large market verticals. The Company and related operations will play a major role in six distinct product segments of the value chain: raw materials/consumables, application equipment, coating (cladding) services, casting, fabrication, and maintenance & repair of existing assets. By playing a major role in these six segments of the value chain, the Company and its partners may prove to be an influential player in defining market prices and trends in the structural composites, steel plate, sheet, bar, and tubular products industries. Our vision is to form partnerships, and set up captive or regional facilities with the power players in the target industry. Most of these large manufacturers have project management and installation capabilities besides fabrication, and thus partnerships with these companies would help us build one-stop-shops for customers, where the customers define the specifications/requirements and we, and our value chain partners would take care of the steel fabrication, coating/cladding operations, casting, assembly integration, and inspection activities. We intend to partner with a major suppliers or end users within geographic regions. Depending on the amount of financing available, we are considering three approaches to this market: · High Capital Intensity: The Company will self-finance and act as owner-operator. · Medium Capital Intensity: The Company will enter into joint venture partnerships, with the Company being the operator at 51% ownership and the partner at 49% ownership. · Low Capital Intensity: The Company will joint venture with supply chain partners which will act as operators and financiers with 51% ownership and the Company will act as technology supplier at 49% ownership. Within these arrangements we do not intend to be a licensor but rather participate in the operations and service end of the businesses. 22 Future Funding The Company will require additional funding over the next twelve months to fulfill its business plan. Not all of the funding sought is currently available though the Company expects to realize additional funding for the prospective exercise of the initial option under the Investment Agreement. Should the Company be unable to secure additional financing from outside sources, the Company will most likely be unable to meet its milestones and may need to scale back operations. Any shortfall in minimum funding will adversely affect the Companys ability to expand or even continue operations. Results of Operations During the nine month period ended February 28, 2011, the Company: · Focused our efforts on our interest on the continued development of MesoCoat and its products. · Strengthened our management team with industry experts. · Enlarged our board of directors. · Amended the terms of our Investment Agreement to extend the time frame in which to acquire a 51% in MesoCoat. · Sought and concluded financings in December 2010 for $2,250,000 toward the acquisition of equity interests in MesoCoat and Powdermet. · Continued to identify prospective business opportunities for merger or acquisition. During the nine month period ended February 28, 2011, the Company assisted MesoCoat with the following developments: · Redefining its marketing strategy. · Hiring new senior management. · Improving its branding. · Beginning communication with several new potential joint commercialization partners. · Entering into a Cooperation Agreement with Petroleo Brasiliero S.A. (Petrobras). · Accelerating R&D schedules by negotiating favorable engineering contracts with third parties. Subsequent to the nine month period ended February 28, 2011, the Company: · We sought and concluded financings in December 2010 for $2,250,000, in March 2011 for $1,500,000 and April 2011 for $500,000 toward the acquisition of equity interests in MesoCoat and Powdermet. · We fulfilled the terms of a Stock Purchase Agreement with Kennametal Inc., dated June 28, 2010, as amended on September 7, 2010 and replaced on March 25, 2011 by an Accord and Satisfaction Agreement, to complete the purchase of approximately 41% interest in Powdermet for an aggregate of $1,650,000. Subsequent to the nine month period ended February 28, 2011, the Company assisted MesoCoat with the following developments: · Breaking ground on a new 11,000 sq. ft. manufacturing plant in Euclid, Ohio; full-scale production from the plant is expected to begin early in 2012; the plant will be able to produce 10,000 square meters of CermaClad tubing per year and will be able to fabricate PComP products for application in the aerospace, oil and gas, mining and chemical processing industries. 23 · Entering into an Assignment Agreement to transfer a distribution agreement granted to Polythermics, LLC to the Company providing it with the exclusive right to distribute MesoCoats products intended for application specific to the oil and gas pipeline industry. · Completing the initial milestones of the Cooperation Agreement with Petrobras to develop and qualify the CermaClad process for the application of CRA (corrosion resistant alloys) to the internal and external surfaces of pipes using proprietary High Density InfraRed (HDIR) lamp technology. Petrobras is a leading integrated oil and gas company headquartered in Rio de Janeiro, Brazil, and is the largest company in Latin America. · Entering into a collaborative effort with the University of Akron (UA) to develop and accelerate commercialization of advanced inorganic coatings directed at reducing the nations $300 billion corrosion problem; UAs Corrosion and Reliability Engineering (CAREs) program and MesoCoat will perform development, testing and risk reduction of advanced inorganic coatings; MesoCoat will provide development engineers and technicians to supervise and train students and new staff to apply CermaClad to various metal surfaces · Receiving, along with UA, a $2 million award from Ohio Third Frontier (OTF) under the Advanced Energy Program (AEP) to accelerate the commercial demonstration of CermaClad; a portion of the award will be used to construct a new powder coating and high speed cladding facility at UA, which will be used for advanced coating development; the facility and researchers at UA will assist MesoCoat with research and development tasks, freeing up resources at MesoCoat to focus on deploying coating solutions and serving commercial customers. · Entering into an Exclusive Supply Agreement with Mattson Technology, Inc. (NASDAQ: MTSN) that grants MesoCoat access to Mattsons Vortek® arc lamp system; MesoCoat will use the ultra-high-intensity lamps in the CermaClad process. Net Losses For the period from June 27, 2006 (inception) until February 28, 2011, the Company incurred net losses of $4,719,341. Net losses for the three month period ending February 28, 2011 were $1,066,280 compared to $260,368 for the three month period ending February 28, 2010. Net losses for the nine month period ending February 28, 2011 were $2,701,210 compared to $400,303 for the nine month period ending February 28, 2010. The increase in net losses over the comparative three month periods can be primarily attributed to increases in operating expenses to $882,023 from $258,023 and the current periods realization of liquidated damages associated with our agreement to acquire Powdermet shares of $150,000. The increase in net losses over the comparative nine month periods can be primarily attributed to increases in operating expenses to $2,105,030 from $390,803, the current periods realization of liquidated damages associated with our agreement to acquire Powdermet shares to $250,000, and the current periods realization of losses associated with the value of our MesoCoat investment of $331,414. We expect to continue to operate at a loss through fiscal 2011. Revenues We have had no revenues since inception. 24 Operating Expenses For the period from inception until February 28, 2011, the Company incurred operating expenses of $3,912,242. Operating expenses for the three month period ended February 28, 2011 were $882,023 as compared to $258,968 for the three month period ended February 28, 2010. Operating expenses for the nine month period ended February 28, 2011 were $2,105,030 as compared to $390,803 for the nine month period ended February 28, 2010. The increase in operating expenses over the comparative three month periods can be primarily attributed to increases in general and administrative expenses (specifically the increase in consulting expenses to $259,571 from $22,800, and the current periods realization of payroll and benefits expenses of $89,423) and increases in stock option expenses to $347,449 from $135,067. The increase in operating expenses over the comparative nine month periods can be primarily attributed to increases in general and administrative expenses (specifically increases in consulting expenses to $559,974 from $29,800, increases in related party consulting expenses to $265,700 from $108,000, and the current periods realization of payroll and benefits expenses of $133,444) and increases in stock option expenses to $746,177 from $135,067. We expect operating expenses will continue to increase as the Company intends to continue to expand operations which expansion will cause it to incur additional costs. Income Tax Expense (Benefit) The Company may have a prospective income tax benefit resulting from a net operating loss carry-forward and start up costs that will offset any future operating profit. Impact of Inflation The Company believes that inflation has not had a material effect on operations for the period from June 27, 2006 (inception) to February 28, 2011. Capital Expenditures The Company has not spent any significant amounts on capital for the period from June 27, 2006 (inception) to February 28, 2011. Liquidity and Capital Resources The Company has been in the development stage since inception. As of February 28, 2011 the Company had a working capital deficit of $1,014,053, current assets of $9,408 consisting of cash, note receivable, and prepaid expenses, and total assets of $2,649,255 consisting of current assets, investments in MesoCoat and Powdermet, computer equipment, and a website. As of February 28, 2011 the Company had current and total liabilities of $1,023,461, consisting of accounts payable, accounts payable to related parties, loans payable and accruals, loans payable and accruals to related parties, and accrued liabilities. Stockholders equity in the Company was $1,625,793 as of February 28, 2011. For the period from inception until February 28, 2011, the Companys cash flow used in operating activities was $1,458,064. Cash flow used in operating activities for the nine month period ending February 28, 2011, was $730,413 compared to $387,901 for the nine month period ending February 28, 2010. Cash flow used in operating activities during the current nine month period can be attributed to net losses from operations. We expect to continue to use cash flow in operating activities until such time as we realize a gain on our investments. 25 For the period from inception until February 28, 2011, the Companys cash flow used in investing activities was $3,370,510. Cash flow used in investing activities for the nine month period ending February 28, 2011, was $1,761,018 as compared to $1,400,030 for the nine month period ending February 28, 2011. Cash flow used in the current period can be primarily attributed to the payment of $1,260,000 to MesoCoat against the purchase of an additional equity interest in MesoCoat and its payment of $500,000 to Kennametal as a deposit against purchasing an equity interest in Powdermet. Since the end of the period we have used cash flow in investing activities by concluding our purchase of Powdermet shares and expect to use additional cash flow in investing activities to increase our investment in MesoCoat. For the period from inception until February 28, 2011, the Companys cash flow provided by financing activities was $4,832,237. Cash flow provided by financing activities for the nine month period ending February 28, 2011 was $2,454,529 as compared to $2,145,448 for the nine month period ending February 28, 2011. Cash flow provided by financing activities in the current period is attributable to proceeds from the sale of common stock and loans payable. We expect to continue to have cash flow provided by financing activities as the Company completes new rounds of financing as it seeks to build on its investments. Our current assets are insufficient to meet our current obligations or to satisfy our cash needs over the next twelve months and as such the Company will require debt or equity financing. We do not have commitments or arrangements for this financing at February 28, 2011, though we are pursuing a number of prospective sources that include shareholder loans, the sale of equity, the procurement of long term debt or the settlement of additional debt for equity. We face certain financial obstacles to attracting new financing due to our historical and current record of net losses and working capital deficits. Therefore, despite our efforts we can provide no assurance that we will be able to obtain the financing required to meet our stated objectives or even to continue as a going concern. The Company does not expect to pay cash dividends in the foreseeable future. The Company has a defined stock option plan and contractual commitments with all of its officers and directors. The Company has no current plans for any significant purchase or sale of any plant or equipment. The Company has no current plans to make any changes in the number of employees other than through its subsidiary. Off Balance Sheet Arrangements As of February 28, 2011, the Company had no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that is material to stockholders. 26 Going Concern Our auditors have expressed an opinion as to the Companys ability to continue as a going concern as a result of net losses of $2,018,132, and a working capital deficit of $205,399 as of May 31, 2010. The Companys ability to continue as a going concern is subject to the ability of the Company to realize a profit and /or obtain funding from outside sources. Managements plan to address the Companys ability to continue as a going concern includes: (i) obtaining funding from the private placement of debt or equity; (ii) realizing a gain from its investments in MesoCoat and Powdermet; (iii) converting debt to equity and (iv) obtaining loans and grants from financial or government institutions. Management believes that it will be able to obtain funding to allow the Company to remain a going concern through the methods discussed above, though there can be no assurances that such methods will prove successful. Forward Looking Statements and Factors That May Affect Future Results and Financial Condition Statements contained in the section titled Results of Operations and Description of Business, with the exception of historical facts, are forward looking statements. We are ineligible to rely on the safe-harbor provision of the Private Litigation Reform Act of 1995 for forward looking statements made in this current report. Forward looking statements reflect our current expectations and beliefs regarding our future results of operations, performance, and achievements. These statements are subject to risks and uncertainties and are based upon assumptions and beliefs that may or may not materialize. These statements include, but are not limited to, statements concerning: · our anticipated financial performance; · uncertainties related to the commercialization of proprietary technologies held by entities in which we have an investment interest; · our ability to generate revenue from operations or gains on investments; · our ability to raise additional capital to fund cash requirements for operations; · the volatility of the stock market; and · general economic conditions. We wish to caution readers that our operating results are subject to various risks and uncertainties that could cause our actual results to differ materially from those discussed or anticipated including the factors set forth in the section entitled Risk Factors included elsewhere in this report. We also wish to advise readers not to place any undue reliance on the forward looking statements contained in this report, which reflect our beliefs and expectations only as of the date of this report. We assume no obligation to update or revise these forward looking statements to reflect new events or circumstances or any changes in our beliefs or expectations, other that is required by law. Critical Accounting Policies The notes to the audited consolidated financial statements for the Company for the years ended May 31, 2010 and 2009, included in the Companys most recent Form 10-K/A filed with the Commission, discussed those accounting policies that are considered to be significant in determining the results of operations and financial position. Our management believes that their accounting principles conform to accounting principles generally accepted in the United States of America. 27 The preparation of financial statements requires management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an on-going basis, we evaluate our estimates, including those related to bad debts, inventories, intangible assets, warranty obligations, product liability, revenue, and income taxes. We base our estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities. The actual results may differ from these estimates under different assumptions or conditions. Stock-Based Compensation We have adopted Accounting Standards Codification Topic (ASC) 718, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprises equity instruments or that may be settled by the issuance of such equity instruments. We have adopted Accounting Standards Codification Topic (ASC) 718, formerly SFAS No. 123 (revised 2004) (SFAS No. 123R), Share-Based Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprises equity instruments or that may be settled by the issuance of such equity instruments. We account for equity instruments issued in exchange for the receipt of goods or services from other than employees in accordance with ASC 505. Costs are measured at the estimated fair market value of the consideration received or the estimated fair value of the equity instruments issued, whichever is more reliably measurable. The value of equity instruments issued for consideration other than employee services is determined on the earliest of a performance commitment or completion of performance by the provider of goods or services. Recent Accounting Pronouncements We have examined all recent accounting pronouncements and believe that none of them will have a material impact on the financial statements of the Company. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures In connection with the preparation of this report, an evaluation was carried out by the Companys management, with the participation of the chief executive officer and the chief financial officer, of the effectiveness of the Companys disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (Exchange Act)). Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Commissions rules and forms, and that such information is accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Based on that evaluation, the Companys management concluded, as of the end of the period covered by this report, that the Companys disclosure controls and procedures were ineffective in recording, processing, summarizing, and reporting information required to be disclosed, within the time periods specified in the Commissions rules and forms, and such information was not accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. 28 Changes in Internal Control over Financial Reporting There have been no changes in internal control over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) during the period ended February 28, 2011 that materially affected, or are reasonably likely to materially affect, the Companys internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Legal proceedings were initiated by Powdermet against Dean M. Baker and Advanced Powder Solutions (APS), Inc. et al (Baker) in July of 2006 in the Superior Court of the State of California, County of Los Angeles. The claims alleged violation of the Uniform Trade Secrets Act, misappropriation of trade secrets, breach of contract, conversion and intentional interference with prospective business advantage. The claim sought damages of $10,000,000 and punitive damages of $20,000,000 plus the legal fees incurred in prosecuting the suit. Subsequent to the date of this quarterly report, the suit was taken to jury trial on March 17, 2011, and the parties are awaiting a verdict. ITEM 1A. RISK FACTORS The Companys operations and securities are subject to a number of risks. Below we have identified and discussed the material risks that we are likely to face. Should any of the following risks occur, they may adversely affect our business, financial condition, and/or results of operations as well as the future trading price and/or the value of our securities. The Company has a history of significant operating losses and such losses may continue in the future. The Company incurred net losses of $4,719,341 for the period from June 27, 2006 (inception) to February 28, 2011. Since we have been without significant revenue since inception and currently have no revenue producing operations outside of that produced by MesoCoat, historical losses may continue into the future. The Companys success is dependent on its ability to assist MesoCoat and Powdermet to commercialize proprietary technologies to the point of generating sufficient revenues to sustain and expand operations. The Companys near term future operation is dependent on its ability to assist MesoCoat and Powdermet in the commercial application of proprietary technologies to produce sufficient revenue to sustain and expand operations. The same successful efforts criteria will be required for any additional targets that are acquired by the Company. The success of these endeavors will require that sufficient funding be available to the Company to assist in the development of its investments. Currently, the Companys financial resources are limited, which limitation may slow the pace at which proprietary technologies can be commercialized and deter the prospect of additional acquisitions. Should we be unable to improve our financial condition through debt or equity offerings, our ability to successfully advance our business plan will be severely limited. 29 We face significant commercialization risks related to technological businesses. The industries in which MesoCoat and Powdermet operate and plan to operate are characterized by the continual search for higher performance at lower cost. Our growth and future financial performance will depend on the ability of MesoCoat and Powdermet to develop and market products that keep pace with technological developments and evolving industry requirements. Further, the research and development involved in commercializing products requires significant investment and innovation to keep pace with technological developments. Should we be unable to keep pace with outside technological developments, respond adequately to technological developments or experience significant delays in product development, our products might become obsolete. Should these risks overcome our ability to keep pace there is a significant likelihood that our ability to successfully advance our business will be severely limited. The coatings industry is likely to undergo technological change so our products and processes could become obsolete at any time. Evolving technology, updated industry standards, and frequent new product and process introductions are likely to characterize the coatings industry going forward so our products or processes could become obsolete at any time. Competitors could develop products or processes similar to or better than our own, finish development of new technologies in advance of our research and development, or be more successful at marketing new products or processes, any of which factors may hurt our prospects for success. The Company competes with larger and better financed corporations. Competition within the industrial coatings industry and other high technology industries is intense. While the Companys products are distinguished by next-generation innovations that are more sophisticated and cost effective than many competitive products currently in the market place, a number of entities and new competitors may enter the market in the future. Some of our existing and potential competitors have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources than we do, including well known multi-national corporations. Accordingly, our products could become obsolete at any time. Competitors could develop products similar to or better than our own, finish development of new technologies in advance of the Companys research and development, or be more successful at marketing new products, any of which factors may hurt our prospects for success. Market acceptance of our products and processes produced by MesoCoat and Powdermet will be critical to our growth. We expect to generate revenue from the development and sale of products and processes produced by MesoCoat and Powdermet. Market acceptance of such products is therefore critical to our growth. If our customers do not accept or purchase the products or processes produced by MesoCoat and Powdermet, then our revenue, cash flow and operating results will be negatively impacted. General economic conditions will affect our operations. Changes in the general domestic and international climate may adversely affect the financial performance of the Company, MesoCoat and Powdermet. Factors that may contribute to a change in the general economic climate include industrial disputes, interest rates, inflation, international currency fluctuations and political and social reform. Further, the delayed revival of the global economy is not conducive to rapid growth, particularly of technology companies with newly commercialized products. 30 MesoCoat and Powdermet rely upon patents and other intellectual property. MesoCoat and Powdermet rely on a combination of patent applications, trade secrets, trademarks, copyrights and licenses, together with non-disclosure and confidentiality agreements, to establish and protect proprietary rights to technologies they develop. Should either of MesoCoat or Powdermet be unable to adequately protect their intellectual property rights or become subject to a claim of infringement, their businesses and that of the Company may be materially adversely affected. MesoCoat and Powdermet expect to prepare patent applications in accordance with their respective worldwide intellectual property strategies on acquiring new technologies. However, neither they nor the Company can be certain that any patents will be issued with respect to future patents pending or future patent applications. Further, neither they nor the Company know whether any future patents will be upheld as valid, proven enforceable against alleged infringers or be effective in preventing the development of competitive patents. The Company believes that MesoCoat and Powdermet have each implemented a sophisticated internal intellectual property management system to promote effective identification and protection of their products and know-how in connection with the technologies they have developed and may develop in the future We may not be able to effectively manage our growth. We expect considerable future growth in our business. Such growth will come from the addition of new plants, the increase in global personnel, and the commercialization of new products. Additionally, our products should have an impact on the cladding industry; as companies learn that they can receive materials with a short lead time at a higher quality and lower price, market demand should grow, expanding the overall market itself. To achieve growth in an efficient and timely manner, we will have to maintain strict controls over our internal management, technical, accounting, marketing, and research and development departments. We believe that we have retained sufficient quality personnel to manage our anticipated future growth though we are still striving to improve financial accounting oversight to ensure that adequate reporting and control systems in place. Should we be unable to successfully manage our anticipated future growth by adherence to these strictures, costs may increase, growth could be impaired and our ability to keep pace with technological advances may be impaired which failures could result in a loss of future customers. Environmental laws and other governmental legislation may affect our business. Should the technologies which each of MesoCoat and Powdermet have under development not comply with applicable environmental laws the Companys business and financial results could be seriously harmed. Furthermore, changes in legislation and governmental policy could also negatively impact us. Although we are currently unaware of any introduced or proposed bills, or policy, that might cause us to make specific changes to our operations, no assurance can be given that if new legislation is passed we will be able to make the changes to comport our technologies with future regulatory requirements. The Company and those subsidiaries in which it holds and will hold an interest may face liability claims on future products. Although MesoCoat and Powdermet intend to implement exhaustive testing programs to identify potential material defects in technology we develop, any undetected defects could harm their reputations and that of the Company, diminish their customer base, shrink revenues and expose them and us to product liability claims. Any imposition of liability that is not covered by insurance or is in excess of insurance coverage could have a material adverse effect on our business, results of operations and financial condition. 31 The market for our stock is limited and our stock price may be volatile. The market for our common stock has been limited due to low trading volume and the small number of brokerage firms acting as market makers. Due to the limitations of our market and the volatility in the market price of our stock, investors may face difficulties in selling shares at attractive prices when they want to sell. The average daily trading volume for our stock has varied significantly from week to week and from month to month, and the trading volume often varies widely from day to day. We incur significant expenses as a result of the Sarbanes-Oxley Act of 2002, which expenses may continue to negatively impact our financial performance. We incur significant legal, accounting and other expenses as a result of the Sarbanes-Oxley Act of 2002, as well as related rules implemented by the Commission, which control the corporate governance practices of public companies. Compliance with these laws, rules and regulations, including compliance with Section 404 of the Sarbanes-Oxley Act of 2002, has substantially increased our expenses, including legal and accounting costs, and made some activities more time-consuming and costly. Our internal controls over financial reporting are not considered effective, which could result in a loss of investor confidence in our financial reports and in turn have an adverse effect on our stock price. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 we are required to furnish a report by our management on our internal controls over financial reporting. Such report must contain, among other matters, an assessment of the effectiveness of our internal controls over financial reporting as of the end of the year, including a statement as to whether or not our internal controls over financial reporting are effective. This assessment must include disclosure of any material weaknesses in our internal controls over financial reporting identified by management. Since we are unable to assert that our internal controls are effective, our shareholders could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. The Companys common stock is currently deemed to be penny stock, which makes it more difficult for investors to sell their shares. The Companys common stock is and will be subject to the penny stock rules adopted under section 15(g) of the Exchange Act. The penny stock rules apply to companies whose common stock is not listed on the NASDAQ Stock Market or other national securities exchange and trades at less than $5.00 per share or that have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than established customers complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If the Company remains subject to the penny stock rules for any significant period, it could have an adverse effect on the market, if any, for the Companys securities. If the Companys securities are subject to the penny stock rules, investors will find it more difficult to dispose of the Companys securities. 32 The elimination of monetary liability against the Companys directors, officers and employees under Nevada law and the existence of indemnification rights to the Companys directors, officers and employees may result in substantial expenditures by the Company and may discourage lawsuits against the Companys directors, officers and employees. The Companys certificate of incorporation contains a specific provision that eliminates the liability of directors for monetary damages to the Company and the Companys stockholders; further, the Company is prepared to give such indemnification to its directors and officers to the extent provided by Nevada law. The Company may also have contractual indemnification obligations under its employment agreements with its executive officers. The foregoing indemnification obligations could result in the Company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which the Company may be unable to recoup. These provisions and resultant costs may also discourage the Company from bringing a lawsuit against directors and officers for breaches of their fiduciary duties and may similarly discourage the filing of derivative litigation by the Companys stockholders against the Companys directors and officers even though such actions, if successful, might otherwise benefit the Company and its stockholders. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On March 25, 2011 the board of directors of the Company authorized the issuance of 150,000 shares of its common stock valued at $1.00 or in the aggregate $150,000 to Polythermics, LLC, a company related to John Neukirchen, one of the Companys key personnel, pursuant to an Assignment Agreement between the Company, Polythermics, LLC and MesoCoat, which authorization was made in reliance upon the exemption from registration provided by Section 4(2) of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuance was an isolated private transaction by the Company which did not involve a public offering; (2) the offeree has access to the kind of information which registration would disclose; and (3) the offeree is financially sophisticated. On March 25, 2011 the board of directors of the Company authorized the issuance of 56,960 shares of its common stock to valued at $1.02 or in the aggregate $61,517 Polytherm Technologies LLC, a company related to Mr. Neukirchen, pursuant to the Employment Agreement, as amended, with Mr. Neukirchen, which authorization was made in reliance upon the exemption from registration provided by Section 4(2) of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuance was an isolated private transaction by the Company which did not involve a public offering; (2) the offeree has access to the kind of information which registration would disclose; and (3) the offeree is financially sophisticated. On March 16, 2011 the board of directors of the Company authorized the issuance of a convertible promissory note to Sonoro Invest SA in the sum of $1,500,000 at a rate of 5% interest per annum, convertible at the option of the holder into $1.00 units consisting of one common share and one half warrant to purchase common stock with an exercise price of $1.50 per share for a period of two years from the conversion, authorized in reliance on the exemptions from registration provided by Section 4(2) and Regulation S of the Securities Act. 33 The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuance was an isolated private transaction by the Company which did not involve a public offering; (2) the offeree has access to the kind of information which registration would disclose; and (3) the offeree is financially sophisticated. Regulation S provides generally that any offer or sale that occurs outside of the United States is exempt from the registration requirements of the Securities Act, provided that certain conditions are met. Regulation S has two safe harbors. One safe harbor applies to offers and sales by issuers, securities professionals involved in the distribution process pursuant to contract, their respective affiliates, and persons acting on behalf of any of the foregoing (the issuer safe harbor), and the other applies to resales by persons other than the issuer, securities professionals involved in the distribution process pursuant to contract, their respective affiliates (except certain officers and directors), and persons acting on behalf of any of the forgoing (the resale safe harbor). An offer, sale or resale of securities that satisfies all conditions of the applicable safe harbor is deemed to be outside the United States as required by Regulation S. The Company complied with the exemption requirements of Regulation S by having directed no offering efforts in the United States, by offering common shares only to one offeree who was outside the United States at the time of the offering, and ensuring that the offeree to whom the common shares were offered and authorized was a non-U.S. offeree with an address in a foreign country. On March 16, 2011 the board of directors of the Company authorized the grant of 20,000 options to purchase shares of the Companys common stock to David Vander Gulik, which options have an exercise price of $1.05 per share, expire ten years from the grant date, in reliance on the exemption from registration provided by Section 4(2) of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the grants were isolated private transactions by the Company which did not involve a public offering; (2) the grantees have access to the kind of information which registration would disclose; and (3) the grantees are financially sophisticated. On February 3, 2011 the board of directors of the Company authorized the issuance of 160,000 shares of its common stock and 80,000 warrants to purchase common stock with an exercise price of $1.50 per share for a period of two years from the date of issuance to Paramount Trading Company, Inc., in exchange for $160,000 or $1.00 per unit pursuant to the exemptions from registration provided by Section 4(2) and Regulation S of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuance was an isolated private transaction by the Company which did not involve a public offering; (2) the offeree has access to the kind of information which registration would disclose; and (3) the offeree is financially sophisticated. The Company complied with the exemption requirements of Regulation S by having directed no offering efforts in the United States, by offering common shares only to offerees who were outside the United States at the time of the offering, and ensuring that the persons to whom the common shares were issued and authorized were non-U.S. persons with addresses in foreign countries. 34 On January 25, 2011, the board of directors of the Company authorized the grant of 25,000 stock options to Anupam Ghildyal for services rendered, which options have an exercise price of $1.25 per share, expire ten years from the grant date, and will vest in equal one third parts on the anniversary of the grant date, which options were authorized in reliance upon an exemption from registration provided by Section 4(2) of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuance was an isolated private transaction by the Company which did not involve a public offering; (2) the offeree has access to the kind of information which registration would disclose; and (3) the offeree is financially sophisticated. On December 10, 2010 the board of directors of the Company extinguished debt in the amount of $177,000 and realized a subscription payable of $3,000 for an aggregate of $180,000 in exchange for shares of common stock valued at $0.75 per share in reliance upon the exemptions from registration provided by Section 4(2) and Regulation S of the Securities Act as follows: Investor Net Consideration Exemption Shares Edward P. Phelan $112,500 Sec 4(2) 150,000 Kosson Ventures Ltd. $67,500 Reg S/Sec 4(2) 90,000 The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuances were isolated private transactions by the Company which did not involve a public offering; (2) the offerees have access to the kind of information which registration would disclose; and (3) the offerees are financially sophisticated. The Company complied with the exemption requirements of Regulation S by having directed no offering efforts in the United States, by offering common shares only to offerees who were outside the United States at the time of the offering, and ensuring that the persons to whom the common shares were issued and authorized were non-U.S. persons with addresses in foreign countries. On October 22, 2010 the board of directors of the Company authorized the issuance of 1,600,000 shares of its common stock to Bank Julius Baer & Co. Ltd. in exchange for $1,245,000 valued at $0.75 per share in reliance upon the exemptions from registration provided by Section 4(2) and Regulation S of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuances were isolated private transactions by the Company which did not involve a public offering; (2) the offerees have access to the kind of information which registration would disclose; and (3) the offerees are financially sophisticated. The Company complied with the exemption requirements of Regulation S by having directed no offering efforts in the United States, by offering common shares only to offerees who were outside the United States at the time of the offering, and ensuring that the persons to whom the common shares were issued and authorized were non-U.S. persons with addresses in foreign countries. 35 On October 21, 2010 the board of directors of the Company authorized the issuance of 1,100,000 shares of its common stock to Cat Brokerage AG in exchange for the extinguishment of debt in the amount of $400,000 and the realization of a subscription payable of $425,000 valued at $0.75 per share for an aggregate of $825,000 in reliance upon the exemptions from registration provided by Section 4(2) and Regulation S of the Securities Act. The Company complied with the exemption requirements of Section 4(2) of the Securities Act based on the following factors: (1) the issuances were isolated private transactions by the Company which did not involve a public offering; (2) the offerees have access to the kind of information which registration would disclose; and (3) the offerees are financially sophisticated. The Company complied with the exemption requirements of Regulation S by having directed no offering efforts in the United States, by offering common shares only to offerees who were outside the United States at the time of the offering, and ensuring that the persons to whom the common shares were issued and authorized were non-U.S. persons with addresses in foreign countries. ITEM 3. DEFAULTS ON SENIOR SECURITIES None. ITEM 4. (REMOVED AND RESERVED) Removed and reserved. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Exhibits required to be attached by Item 601 of Regulation S-K are listed in the Index to Exhibits on page 38 of this Form 10‑Q/A, and are incorporated herein by this reference. 36 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Abakan Inc. Date /s/ Robert H. Miller By: Robert H. Miller Its: President, Chief Executive Officer and Director September 23, 2011 /s/ Mark W. Sullivan By: Mark W. Sullivan Its: Chief Financial Officer and Principal Accounting Officer September 23, 2011 37 INDEX TO EXHIBITS Exhibit No. Exhibit Description 3.1* Certificate of Incorporation of the Company and Certificate of Amendment, incorporated hereto by reference to the Form SB-2, filed with the Commission on June 19, 2007. 3.2* Bylaws of the Company, incorporated hereto by reference to the Form SB-2, filed with the Commission on June 19, 2007. 10.1* Lease Agreement between Powdermet and Sherman Properties, LLC dated March 7, 2007, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.2* Articles of Merger dated November 9, 2009, incorporated hereto by reference to the Form 8-K filed with the Commission on December 9, 2009. 10.3* Agreement and Plan of Merger dated November 9, 2009, incorporated hereto by reference to the Form 8-K filed with the Commission on December 9, 2009. 10.4* Consulting agreement dated December 1, 2009, between the Company and Mr. Greenbaum, incorporated hereto by reference to the Form 8-K filed with the Commission on May 28, 2010. 10.5* Employment agreement dated December 1, 2009, between MesoCoat and Andrew Sherman, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.6* Consulting agreement date December 1, 2009 between the Company and Prosper Financial Inc., incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.7* Consulting agreement dated December 8, 2009 between the Company and Robert Miller, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.8* Investment Agreement dated December 9, 2009, between the Company, MesoCoat and Powdermet, incorporated hereto by reference to the Form 8-K filed with the Commission on December 17, 2009. 10.9* Agreement date March 17, 2010 between the Company and Sonnen Corporation, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.10* Agreement dated April 30, 2010 between the Company and Mr. Buschor, incorporated hereto by reference to the Form 8-K filed with the Commission on May 11, 2010. 10.11* Commercial lease agreement date June 1, 2010, between Powdermet and MesoCoat, incorporated hereto by reference to the Form 10-K filed with the Commission on September 13, 2011. 10.12* Stock Purchase Agreement dated June 29, 2010 between the Company and Kennametal, incorporated hereto by reference to the Form 8-K filed with the Commission on September 15, 2010. 10.13* Employment agreement dated August 20, 2010, between the Company and Mr. Takkas, incorporated hereto by reference to the Form 8-K filed with the Commission on August 26, 2010. 10.14* Amendment No. 1 to Stock Purchase Agreement between the Company and Kennametal dated September 7, 2010, incorporated hereto by reference to the Form 8-K filed with the Commission on September 15, 2010. 10.15* Amendment to the Investment Agreement dated December 8, 2010, between the Company, MesoCoat and Powdermet, incorporated hereto by reference to the Form 10-Q filed with the Commission on January 19, 2011. 10.16* Amendment No. 2 to Stock Purchase Agreement between the Company and Kennametal dated January 19, 2011, incorporated hereto by reference to the Form 8-K filed with the Commission on July 13, 2011. 10.17* Accord and Satisfaction Agreement dated March 21, 2011 between the Company and Kennametal, Inc., incorporated hereto by reference to the Form 8-K filed with the Commission on March 25, 2011. 10.18 Assignment Agreement dated March 25, 2011 with Polythermics LLC and MesoCoat. 21* Subsidiaries of the Company, incorporated hereto by reference to the Form 10-K on September 13, 2011 filed with the Commission on March 25, 2011. 31.1 Certification of the Chief Executive Officer pursuant to Rule 13a-14 of the Exchange Act as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, attached hereto. 31.2 Certification of the Chief Financial Officer pursuant to Rule 13a-14 of the Exchange Act as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, attached hereto. 32.1 Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, attached hereto. 32.2 Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, attached hereto. * Incorporated by reference to previous filings of the Company. 38
